Citation Nr: 1647872	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-41 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including a nervous condition, to include as secondary to his service-connected peptic ulcer disease (PUD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to December 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

In November 2015, the Board remanded the above issues to the Agency of Original Jurisdiction (AOJ) for additional development.  As noted in that decision/remand, the Veteran's claim of service connection for a psychiatric disorder was recharacterized to encompass any diagnosed psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.  

The issues of entitlement to service connection for an acquired psychiatric disorder, including a nervous condition, to include as secondary to his service-connected peptic ulcer disease, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities are REMANDED to the AOJ.


REMAND

The record contains several deficiencies which frustrate appellate review.  Although the delay is unfortunate, the Veteran is entitled to proper development of his claim. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The case is REMANDED for the following action:

1. Ask the Veteran to provide information about any private psychiatric treatment he has received since discharge from service.  He needs to provide the approximate years he was treated as well as the names and addresses of each mental health care provider he has seen since his service discharge.  Ask for clinical records from each provided identified, including from Nanette A. Ortz Valentin, MD.

2. The current VA medical record refers to treatment (in the form of a hospital discharge).  See VA treatment note dated November 15, 2010, and marked in the subject line of VBMS.  This note also contains evidence showing the Veteran received multiple immunizations from 2007 to 2009.  Evidence showing this treatment from these years is not in the Veteran's claims folder.  Obtain a complete record of the Veteran's treatment from VA.  

3. The record includes 4 entries with documents written in the Spanish language with no accompanying certified English translation.  Undertake appropriate action to have all items identified on page two of VBMS in the subject line translated into English.  (These include a service entrance examination dated in 1963 as well as various certificates identified in the subject line.)

4. Ask the Veteran to provide a statement regarding the impact of the service-connected peptic ulcer.  Ask him to describe whether and how it interferes with employment or whether it required frequent periods of hospitalization.  Ask for a statement that describes the symptoms he believes he has that are not compensated by his current rating evaluation.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


